DETAILED ACTION
This office action is in response to claims and arguments filed 28 July 2022.
Claims 1-4, 7-13, and 16-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks filed 28 July 2022, with respect to the rejection of claims 1-4, 7-13, and 16-19 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
i.	On page 8, the applicant argues that “The references ‘Hendel,’ ‘Hellwig’,’ and ‘Kisel’ at most disclose that a DMA controller includes several DMA channels, and the channels may be portioned into channel groups. However, none of ‘Hendel,’ ‘Hellwig’,’ and ‘Kisel’ teaches or suggests the concrete process of dividing the physical resource set that is provided by one DMA….Therefore, the references ‘Hendel,’ ‘Hellwig,’ ‘and ‘Kisel’ fail to disclose…amended claim 1. Furthermore, in the method of amended claim 1, after dividing the physical resource set into a plurality of physical resources subsets, the plurality of physical resource subsets is allocated…None of the newly cited references ‘Hendel,’ ‘Hellwig,’ and ‘Kisel’ discloses the above allocating method. Accordingly, the references…fail to disclose…amended claim 1. For at least the reasons above, claim 1 is patentable over the prior art.”
	The examiner respectfully disagrees. Hellwig teaches, as cited in the rejection of the newly amended limitations at issue below:
[0018] 	Embodiments of the disclosure relate to bus systems with functional units, e.g. one or multiple CPUs, and a memory module connected to the bus, and a DMA controller with a specific number of DMA channels. The DMA channels are assigned to one or more channel groups, wherein each such channel group is assigned specific unit identifiers via corresponding configuration registers, through which the access to specific storage regions is controlled.
[0032] 	The storage region 104 in which, e.g., data are to be written is defined by a memory address range.
[0011] 	A bus system includes a functional unit to which a unit identifier is assigned, a memory module for storage of data, wherein the memory module has a storage region, and a bus, wherein the functional unit can be connected to the memory module via the bus. The storage region is configured such that one or multiple global authorized identifiers are assigned thereto, so that the functional unit only has reading or writing access to the storage region if the unit identifier assigned to the functional unit corresponds to one of the global authorized identifiers assigned to the storage region
Thus, in [0018], Hellwig teaches dividing resources (a specific number of channels) of a single DMA controller into a plurality of channel groups. Hellwig further teaches that these DMA channel groups are the means through which access to specific storage regions is controlled. In [0032], these specific storage regions are defined by memory address ranges, and therefore, the DMA channel groups each have an associated range of memory addresses. Thus, when unit identifiers of DMA channel groups are “assigned” to functional units, in [0011], the ranges of memory addresses associated with the DMA channel groups are also allocated to the functional units. Therefore, Hellwig teaches, in [0018], [0032], and [0011], the limitations at issue, and the applicant’s argument is not persuasive.
Alternatively, Hellwig teaches assignment of a DMA channel group to a functional unit, in [0011]. As defined in https://en.wikipedia.org/wiki/Direct_memory_access, accessible on 13 Jan 2019 (see attached), “Each DMA channel has a 16-bit address register…”. Since each DMA channel has an associated 16-bit address, allocating a group of DMA channels to a functional units can be seen as allocating the associated addresses (representing “ranges of addresses”) of those DMA channels to the functional units. Therefore, Hellwig teaches, in [0018], and [0032], and in light of the commonly understood definition of DMA channels at the time of the effective filing date of the invention, the limitations at issue, and the applicant’s argument is not persuasive.

ii.	On page 8, the applicant argues that “amended independent claims 10 and 19 recite similar limitations and are also patentable for at least the foregoing reasons. Each of the dependent claims depend from one of the independent claims…Accordingly, the dependent claims are also patentable over the cited references.”
	Since the independent claims are not patentable over the prior art, as demonstrated above, these arguments are not persuasive.

iii.	All other arguments with respect to the rejection of claims 1-4, 7-13, and 16-19 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not specifically challenge the new reference (Hellwig, cited below) used to reject the limitations at issue in the new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method of resource allocation among virtual functions. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“determining a plurality of virtual functions to be supported…”
ii.	“dividing a physical resource set into a plurality of physical resource subsets according to a predetermined ratio, a number of the physical resource subsets being identical to a number of the virtual functions; wherein the physical resource set is provided by one direct memory access unit, and the dividing comprises: dividing multiple channels inside the direct memory access unit into a plurality of channel groups according to the predetermined ratio, each of the plurality of channel groups including one or more channels, and the plurality of channel groups corresponding to the plurality of physical resource subsets respectively.”
iii.	“determining a plurality of address ranges of the plurality of channel groups within the direct memory access unit.”
iv.	“allocating the plurality of address ranges of the plurality of channel groups to the plurality of virtual functions respectively.”
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), the broadest reasonable interpretation of determining virtual functions includes an activity of visually observing, from a display or some other means, a list of virtual functions. For example, by simply reading a display, a person may become aware of, or “determine” particular virtual functions. In limitation (ii), the broadest reasonable interpretation of dividing a physical resource set into subsets includes an activity of judging how resources in a resource set should be grouped. For example, given a DMA unit having a certain number of DMA channels, a person could reasonably be expected to be able to divide, or partition those channels into groups of channels according to a desired ratio, such as that each group contains some number of channels, and remember such groupings within their own mind, or record such groupings using pen and paper. In limitation (iii), the broadest reasonable interpretation of determining address ranges corresponding to channel groups includes an activity of visually observing, from a display or some other means, a list of address ranges and corresponding channel groups. For example, by simply reading a display, a person may become aware of, or “determine” address ranges that correspond to channel groups. Finally, in limitation (iv), the broadest reasonable interpretation of allocating address ranges to virtual functions includes an activity of evaluating the observed address ranges, and judging how the address ranges should be assigned to virtual functions. For example, a person could reasonably be expected to be able to generate a simple plan for how addresses should be assigned to virtual functions, and remember such plan within their own mind, or record such plan using pen and paper. The concepts of observation, evaluation, and judgement have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
v.	“each of the plurality of virtual functions corresponding to a virtual machine.”
The additional element (v) is a step that generally links the use of the judicial exception to a particular technological environment or field of use (i.e., virtualization of functions using virtual machines), and therefore is not indicative of integration of the judicial exception into a practical application (see MPEP 2106.05(h)). Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element identified in (v) represent no more than an attempt to generally link the use of the judicial exception to a particular technological environment or field of use. Such steps are not indicative of an inventive concept (aka “significantly more”) (see 2019 PEG). Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, the claim is not patent eligible.

Regarding claims 2-4, and 7-9, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claim 2 further describes the mental process of dividing the resource sets, without adding additional elements that could not be performed as part of a mental process. Claim 3 describes a determining step, and an associating step related to virtual function identifiers, which can reasonably be performed as steps of observation and judgement/evaluation within the human mind, and are therefore considered mental processes. Claim 4 describes a determining step, and a supporting step, which can reasonably be performed as steps of observation and judgement/evaluation within the human mind, and are therefore considered mental processes. Claim 7 describes a determining step, and an allowing step, which can reasonably be performed as steps of observation and judgement/evaluation within the human mind, and are therefore considered mental processes. Claim 8 describes a determining step, which can reasonably be performed as a step of observation within the human mind, and is therefore considered a mental process. Claim 9 describes generic computer components, which does not preclude the performance of the limitations in the mind “but for recitation of generic computer components” (2019 PEG), and which further attempts to generally link the use of the judicial exception to a particular technological environment or field of use, and is therefore not indicative of integration into a practical application, or significantly more. Since none of the dependent claims 2-4, and 7-9 resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 10-13, and 16-18, they are system claims comprising limitations that are similar to those of method claims 1-4, and 7-9 respectively. They are therefore rejected for at least the same rationale. Claim 10 includes the additional limitations of “at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations”, which are generic computer components recited at a high degree of generality. “If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping” (2019 PEG). Therefore, the claim covers a mental process, and is not indicative of integration into a practical application, or significantly more.

Regarding claim 19, it is a product claim that comprises limitations that are similar to those of method claim 1. It is therefore rejected for at least the same rationale. Claim 10 includes the additional limitations of “a non-transitory computer-readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations”, which are generic computer components recited at a high degree of generality. “If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping” (2019 PEG). Therefore, the claim covers a mental process, and is not indicative of integration into a practical application, or significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. Pub. No.: US 2014/0229941 A1 (hereafter Bert), in view of Hellwig et al. Pub. No.: US 2015/0089175 A1 (hereafter Hellwig).

Bert was cited in the previous PTO-892 dated 3 December 2022. Hellwig was cited in the previous PTO-892 dated 20 July 2022.

Regarding claim 1, Bert teaches the invention substantially as claimed, including:
A method for resource management, comprising: 
determining a plurality of virtual functions to be supported ([0007] The invention is embodied in a method and controller (i.e., “management” controller) device for sharing computing resources in a virtualized environment having a plurality of virtual machines), each of the plurality of virtual functions corresponding to a virtual machine ([0032] For relatively IO hungry VMs, the associated virtual functions typically require aggressive IO provisioning (i.e., VMs have associated, or “corresponding” virtual functions “supported” by those virtual machines)); 
dividing a physical resource set into a plurality of physical resource subsets according to a predetermined ratio, a number of the physical resource subsets being identical to a number of the virtual functions ([0032], Lines 4-14: In SR-IOV applications, each virtual function (VF) is assigned or given a portion (i.e., “physical resource subset”) of the overall amount of computing resources (i.e., physical resource “set”). In this manner, all of the computing resources of the SR-IOV controller can be divided into multiple virtual functions (i.e., since each virtual function is given a portion, or “subset” of all of the resources, the number of portions is equal to the number of virtual functions, with no leftover portions). By default, the user can divide these computing resources equally among all the virtual functions. However, according to embodiments of the invention, a user can divide the computing resources among all of the virtual functions based on an IO requirement or profile of the virtual functions, as selected by the user (i.e., resources are divided between virtual functions in a “predetermined ratio.” For example, when the resources are divided equally, the ratio is 1:1. However, when resources are not divided equally, the ratio is different, and based on IO requirement))…and 
allocating the plurality of [physical resource subsets] to the plurality of virtual functions respectively ([0023], Lines 1-2: The method also includes a step 14 of assigning computing resources to the VMs (i.e., assigning resources to VMs gives, or  “allocates” resources to their corresponding virtual functions as described above)).

While Bert discloses dividing subsets of a physical resource between virtual functions according to a ratio, Bert does not explicitly disclose:
the physical resource set is provided by one direct memory access unit, and the dividing comprises: dividing multiple channels inside the direct memory access unit into a plurality of channel groups according to the predetermined ratio, each of the plurality of channel groups including one or more channels, and the plurality of channel groups corresponding to the plurality of physical resource subsets respectively; 
determining a plurality of address ranges of the plurality of channel groups within the direct memory access unit; and 
allocating the plurality of address ranges of the plurality of channel groups to the plurality of virtual functions respectively.

However, in analogous art, Hellwig teaches:
the physical resource set is provided by one direct memory access unit, and the dividing comprises: dividing multiple channels inside the direct memory access unit into a plurality of channel groups according to the predetermined ratio, each of the plurality of channel groups including one or more channels, and the plurality of channel groups corresponding to the plurality of physical resource subsets respectively ([0018] Embodiments of the disclosure relate to bus systems with functional units, e.g. one or multiple CPUs, and a memory module connected to the bus, and a DMA controller (i.e., “one direct memory access unit”) with a specific number of DMA channels. The DMA channels are assigned to one or more channel groups (i.e., the specific number, or “plurality” of DMA channels inside the DMA controller are assigned, or “divided”), wherein each such channel group is assigned specific unit identifiers via corresponding configuration registers, through which the access to specific storage regions is controlled); 
determining a plurality of address ranges of the plurality of channel groups within the direct memory access unit ([0032] The storage region 104 in which, e.g., data are to be written is defined by a memory address range (i.e., address ranges of specific storage regions accessed via the DMA channel groups are “determined”)); and 
allocating the plurality of address ranges of the plurality of channel groups to the plurality of [functional units] respectively ([0011] A bus system includes a functional unit to which a unit identifier is assigned (i.e., functional units are assigned, or “allocated” unit identifiers of channel groups), a memory module for storage of data, wherein the memory module has a storage region, and a bus, wherein the functional unit can be connected to the memory module via the bus. The storage region is configured such that one or multiple global authorized identifiers are assigned thereto, so that the functional unit only has reading or writing access to the storage region if the unit identifier assigned to the functional unit corresponds to one of the global authorized identifiers assigned to the storage region (i.e., in assigning a DMA channel group to a functional unit, the system is “allocating the address ranges” of the storage regions that are accessed by assigned DMA channel group to the functional unit. Alternatively, as defined in https://en.wikipedia.org/wiki/Direct_memory_access, accessible on 13 Jan 2019 (see attached), “Each DMA channel has a 16-bit address register…”. Since each DMA channel has an associated 16-bit address, allocating a group of DMA channels to a functional units can be seen as allocating the associated addresses (representing “ranges of addresses”) of those DMA channels to the functional units)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Hellwig’s teaching of dividing resources of a DMA controller into DMA channel groups having associated ranges of addresses and allocating the ranges of addresses to functional units, with Bert’s teaching of allocating divided resources to virtual functions, to realize, with a reasonable expectation of success, a system that divides resources of a DMA controller into DMA channel groups, and allocating associated address ranges, as in Hellwig, to a plurality of virtual functions respectively, as in Bert. A person of ordinary skill would have been motivated to make this combination so that protected DMA channels can be allocated and used to ensure security of safety-critical data (Hellwig [0006]).

Regarding claim 2, Bert further teaches:
the dividing a physical resource set into a plurality of physical resource subsets comprises: 
dividing, in response to the physical resource set being provided by a plurality of physical units, a set of the plurality of physical units into a plurality of physical unit subsets according to the predetermined ratio, the plurality of physical unit subsets corresponding to the plurality of physical resource subsets respectively ([0032] In SR-IOV applications, each virtual function (VF) is assigned or given a portion (i.e., “physical resource subset”) of the overall amount of computing resources (i.e., physical resource “set” provided by plural physical resources or “resource units”. In this way, the portions of the plural physical resources representing “plural physical resource subsets” correspond to portions of the overall computing resources, or “plural physical unit subsets”). In this manner, all of the computing resources of the SR-IOV controller can be divided into multiple virtual functions (i.e., resources are allocated according to the ratio (described above)).  

Regarding claim 8, Bert further teaches:
determining the predetermined ratio based on at least one of: physical resource demands, load levels ([0032] A user can divide the computing resources among all of the virtual functions based on an IO requirement (i.e., IO “demand” on the underlying physical resources) or profile of the virtual functions, as selected by the user. For relatively IO hungry VMs, the associated virtual functions typically require aggressive IO provisioning), or quality of service levels of the plurality of virtual machines corresponding to the plurality of virtual functions ([0021] The method 10 includes a step 12 of determining profiles for the VMs in the virtualized environment. There can be predefined or default QoS profiles for both IO provisioning and Bandwidth provisioning for each of the VMs in the virtualized environment (i.e., computing resources are allocated in ratios based on a QoS profile defining various quality of service levels of virtual machines corresponding to the virtual functions)).  

Regarding claim 9, Bert further teaches:
the method is executed on a system on chip (SoC) communicatively coupled with the computing device ([0042] The storage controller 120 can include any suitable conventional elements, such as microprocessors, memory, and hard-wired logic, that in accordance with suitable programming or configuration logic allow the storage controller 120 to effect the functions or methods described herein (i.e., the storage controller integrates processors and memory of an entire computer system to perform the method, and can therefore be understood to be a type of system on chip)).  

Regarding claims 10-11, and 17-18, they are apparatus claims that comprise similar limitations to those of method claims 1-2, and 8-9 respectively. They are therefore rejected for at least the same rationale. Bert further teaches the additional limitations of an apparatus for resource management, comprising:  at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations ([0042], Lines 1-5: The storage controller 120 can include any suitable conventional elements, such as microprocessors, memory, and hard-wired logic, that in accordance with suitable programming or configuration logic allow the storage controller 120 to effect the functions or methods described herein).

Regarding claim 19, it is a product claim that comprises similar limitations to that of method claim 1. It is therefore rejected for at least the same rationale. Bert further teaches the additional limitations of a non-transitory computer-readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations ([0046], Lines 1-6: In one or more aspects, the functions described herein may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted as one or more instructions or code on a non-transitory computer-readable medium).

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bert, in view of Hellwig, as applied to claims  2, and 11 above, and in further view of Hu et al. Pub. No.: US 2017/0235510 A1 (hereafter “Hu”).


Hu was cited in the previous PTO-892 dated 3 December 2022.

Regarding claim 3, while Bert teaches allocating subsets of physical resources to virtual functions, the combination of Bert, and Hellwig does not explicitly disclose:
the allocating the plurality of physical resource subsets to the plurality of virtual functions comprises:  
for each physical unit subset of the plurality of physical unit subsets, 
determining an identifier of a virtual function to which the physical unit subset is to be allocated; and
associating the identifier with each physical unit in the physical unit subset.  

However, in analogous art, Hu teaches:
the allocating the plurality of physical resource subsets to the plurality of virtual functions ([0095], Lines 1-7: After consolidating the storage medium…and dividing the unified storage resource into the multiple storage sub-resources (i.e., “plurality of physical resource subsets”), the storage controller may allocate the storage sub-resources to the PF or the VF (i.e., allocating sub-resources to plural virtual functions, as described in [0089]) according to the preset allocation rule and maintain the resource allocation table) comprises:  
for each physical unit subset of the plurality of physical unit subsets, determining an identifier of a virtual function to which the physical unit subset is to be allocated; and associating the identifier with each physical unit in the physical unit subset ([0095], Lines 10-23: The resource allocation table includes the mapping relationship between the storage sub-resources and the PF or the VF…The storage controller may further establish a mapping relationship between identifier information of a VF and a storage medium (i.e., a storage sub-resource representing a “physical unit subset” (see [0102])) allocated to the VF, to search, by using the identifier information of the VF, for the storage medium allocated to the VF).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Hu’s teaching of associating a VF identifier with a subset of physical resources allocated to the VF, with the combination of Bert and Hellwig’s teaching of allocating portions of physical resources to VFs according to a ratio, to realize, with a reasonable expectation of success, a system that allocates resources to VFs, as in Bert, and associates a VF identifier with the allocated resources in a resource allocation table, as in Hu. A person of ordinary skill would have been motivated to make this combination to better implement hardware resource sharing to improve utilization of a storage resource in the storage device (Hu [0005]).

Regarding claim 4, Hu further teaches:
for each physical unit of the plurality of physical units, 
determining a virtual function identified by the identifier associated with the physical unit ([0095], Lines 10-23: The resource allocation table includes the mapping relationship between the storage sub-resources and the PF or the VF…The storage controller may further establish a mapping relationship between identifier information of a VF and a storage medium allocated to the VF, to search, by using the identifier information of the VF, for the storage medium allocated to the VF (i.e., searching, using the identifier information of a VF, determines a virtual function and its associated physical unit)); and 
supporting the virtual function using the physical unit ([0095], Lines 23-26: The storage controller may allocate the storage sub-resources to the PF or the VF according to the allocation command sent by the virtual machine monitor). 

Regarding claims 12-13, they are system claims that comprise similar limitations to those of method claims 3-4. They are therefore rejected for at least the same rationale.

Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bert, in view of Hellwig, in view of Hu, as applied to claims 1, and 10 above, and in further view of Freimuth et al. Pub. No.: US 2010/0153592 A1 (hereafter “Freimuth”).

Freimuth was cited in the previous PTO-892 dated 3 December 2022.

Regarding claim 7, while Hu teaches assigning address ranges associated with resource portions to virtual functions, and Hellwig further teaches assigning address ranges associated with DMA channels of a DMA unit to functional units, the combination of Bert, Hellwig, and Hu does not explicitly disclose:
determining, based on an access request of a virtual function among the plurality of virtual functions to the direct memory access unit, an address in the direct memory address unit to be accessed by the virtual function; and 
allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address. 

	However, in analogous art, Freimuth teaches:
determining, based on an access request of a virtual function among the plurality of virtual functions to the [physical unit], an address in the [physical] unit to be accessed by the virtual function ([0014], Lines 8-15: The virtual function is performed by a single root or a multi-root peripheral component interconnect device, receives a request from a requestor to provide requested data from the virtual function, creates a receive buffer in a selected address range in the set of address ranges, and creates a virtual function work queue entry for the virtual function containing an address of the receive buffer (i.e., “address in the physical unit” that is to be accessed by the virtual function as part of the request to provide data) in the selected address range); and 
allowing, in response to the address being within the address range allocated to the virtual function, the virtual function to access the address ([0014], Lines 15-21: Further, the computer-implemented method determines, in the set of virtual function path tables, whether the virtual function is authorized to use the selected address range, responsive to a determination that the virtual function is authorized, writes the requested data into the receive buffer of each address range in the one or more systems (i.e., write access is authorized, or “allowed” for a virtual function to an address within an authorized address range)). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Freimuth’s teaching of allowing a virtual function to access an address within an authorized range of addresses of a physical unit, with the combination of Bert, Hellwig, and Hu’s teaching of allocating address ranges of DMA channels of a DMA unit to virtual functions to realize, with a reasonable expectation of success, a system that allocates ranges of addresses to virtual functions, as in Hu, the ranges of addresses associated with DMA channels of a DMA unit, as in Hellwig, and permits access by the virtual function to addresses within the range, as in Freimuth. A person of ordinary skill would have been motivated to make this combination to enable a single virtual function to access multiple different systems (Freimuth [0048]) instead of just a single system (Freimuth [0013]).

Regarding claim 16, it is an apparatus claim that comprises similar limitations to that of method claim 7 respectively. They are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
https://en.wikipedia.org/wiki/Direct_memory_access, accessible on 13 Jan 2019 describes DMA channels as having associated 16 bit addresses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195